Citation Nr: 0702613	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  04-20 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO)
in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for post-traumatic stress disorder (PTSD) 
has been received.

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1968 
to April 1970.

These matters come before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision, in which the RO, 
inter alia, declined to reopen the veteran's claim for 
service connection for PTSD.  The veteran filed a notice of 
disagreement (NOD) in July 2002, and the RO issued a 
statement of the case (SOC) in April 2004.  The veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in June 2004.

In his June 2004 substantive appeal, the veteran requested a 
hearing before a Board member.  The veteran was scheduled for 
a Board hearing in January 2006.  He failed to report to the 
hearing and later requested for the hearing to be 
rescheduled.  In June 2006, the Board found that good cause 
was not shown for failing to appear to the scheduled hearing 
and failing to provide a timely request for a new hearing 
date.

The Board's decision reopening the claim for service 
connection for PTSD is set forth below.  The claim for 
service connection for PTSD, on the merits, is addressed in 
the remand following the order; this matter is being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the request to reopen the claim for 
service connection for PTSD, has been accomplished.  

2.  In April 1989, the Board denied the veteran's claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD.

3.  The evidence received since the April 1989 decision 
includes evidence that is not cumulative or redundant of 
evidence previously of record, and that relates to an 
unestablished fact necessary to substantiate the claim, and 
is of sufficient probative value to raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The April 1989 Board decision, which denied the claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD, is final.  38 U.S.C.A. §§ 7103, 7104 (West 
2002); 38 C.F.R. § 20.1100 (2006).

2.  As new and material evidence has been received, the 
criteria for reopening the claim for service connection for 
PTSD are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Given the Board's favorable disposition of the claim to 
reopen, the Board finds that all notification and development 
action needed to render a fair decision on this aspect of the 
appeal has been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2006).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

The veteran's claim for service connection for PTSD 
previously was considered and denied.  In an April 1989 
decision, the Board denied a claim characterized as one for 
service connection for an acquired psychiatric disorder, 
including claimed PTSD.  The evidence of record then 
consisted of the veteran's service medical records (which 
reflect no complaints, findings or diagnosis of a psychiatric 
disorder, to include PTSD), as well as post-service VA 
treatment records and VA examination reports.  A June 1986 VA 
outpatient treatment record and a March 1988 VA examination 
report show a diagnosis of PTSD.  The remaining VA treatment 
records and VA examination reports show diagnoses of 
psychiatric disorders other than PTSD. 

In April 1989, the Board denied the claim on the basis that 
the evidence of record did not support or warrant a diagnosis 
of PTSD.  The Board's decision is final as to the evidence of 
record.  See 38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. 38 U.S.C.A. 
§ 20.1100.

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

The veteran filed a current claim for service connection for 
PTSD on December 10, 2001.

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Since the April 1989 Board decision, pertinent evidence added 
to the claims file primarily consists of VA treatment records 
from August 2000 to June 2005, a private medical record from 
H.P., M.D., dated in October 2001, a private medical record 
from R.N., LCSW, dated in July 2003, and a January 2004 VA 
examination report.  

The October 2001 private medical record from H.P., M.D. shows 
that the veteran reported being post traumatically affected 
by his experience in Vietnam.  Dr. H.P. diagnosed the veteran 
with PTSD and major depressive disorder.  Further, the July 
2003 private medical record from R.N., a clinical social 
worker, shows that the veteran reported stressors from his 
period of service in Vietnam.  The diagnosis was PTSD.  
Finally a March 2005 VA treatment record shows that the 
veteran was diagnosed with PTSD by a clinical psychologist, 
S.W., Ph.D.

The Board finds that the October 2001 and July 2003 private 
medical records, and March 2005 VA treatment record-
reflecting current diagnoses of PTSD, one by a physician-
constitute new and material evidence to reopen the claim for 
service connection for PTSD.  As these records have not 
previously been considered by agency adjudicators, and are 
not cumulative or redundant of evidence previously of record, 
they are "new".  Moreover, as the veteran was previously 
denied service connection for PTSD because he was not found 
to have a valid diagnosis of PTSD, and given the nature of 
the evidence identified above, the Board also finds  these 
records relate to an unestablished fact that is necessary to 
substantiate the claim, and provides a reasonable possibility 
of substantiating the claim.  

Accordingly, the criteria for reopening the claim for service 
connection for PTSD are met.

ORDER

As new and material evidence to reopen the claim for service 
connection for PTSD has been received, to this extent, the 
appeal is granted.


REMAND

As the veteran's claim for service connection for PTSD has 
been reopened, the Board finds that further development on 
the claim for service connection, on the merits, is 
warranted.  

In this regard, the Board notes that in August 1988, the U.S. 
Army and Joint Services Environmental Support Group 
corroborated the veteran's stressor that his fellow service 
member, J.W., was wounded in action in May 1969.  Therefore, 
the veteran has a verified stressor.  In January 2004, a VA 
examination was conducted and the physician opined that the 
veteran did not exhibit symptoms consistent with PTSD.  
However, a more recent VA treatment record, dated in March 
2005 shows a diagnosis of PTSD, moderate to severe.  As the 
medical evidence is not clear as to whether the veteran has a 
diagnosis of PTSD related to his verified stressor, the Board 
finds that a VA examination is necessary.
 
Hence, the RO should arrange for the veteran to undergo a VA 
psychiatric examination, by a physician, at an appropriate VA 
medical facility.  The veteran is hereby advised that failure 
to report to the scheduled examination, without good cause, 
shall result in a denial of the reopened claim.  See 38 
C.F.R. § 3.655(b) (2006).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file a copy(ies) 
of the notice(s) of the evaluation sent to him by the 
pertinent VA medical facility. 

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records.  The record reflects 
that the veteran has received treatment from the VA Medical 
Centers (VAMCs) in Lebanon, Pennsylvania and Wilkes-Barre, 
Pennsylvania; however, the claims file only includes 
treatment records from these facilities dated up to June 
2005.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from aforementioned 
facilities, following the procedures prescribed in 38 C.F.R. 
§ 3.159 (2006) as regards requesting records from Federal 
facilities.

In addition, prior to arranging for the veteran to undergo 
examination, the RO should also give the veteran another 
opportunity to present information and evidence pertinent to 
the claim remaining on appeal.  The RO's notice letter to the 
veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2005) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should invite the veteran to submit all evidence in 
his possession, and ensure that its letter meets the 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as regards the five elements of a claim for 
service connection, as appropriate.  After providing the 
appropriate notice, the RO should attempt to obtain any 
additional evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2006).  

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claims remaining on 
appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the Lebanon 
and Wilkes-Barre VAMCs all pertinent 
records of evaluation and treatment of 
the veteran's PTSD, from June 2005 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records or 
responses received should be associated 
with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for PTSD 
that is not currently of record.  The RO 
should request that the veteran furnish 
any evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit. 

The RO should ensure that its letter 
meets the requirements of the decision in 
Dingess/Hartman v. Nicholson, cited to 
above, as regards notice pertinent to the 
five elements of a claim for service 
connection, as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records and responses received should 
be associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the appellant of 
the records that were not obtained, 
explain the efforts taken to obtain 
them, and describe further action to be 
taken.

4.  After all available records and 
responses from each contacted entity 
are associated with the claims file, 
the RO should arrange for the veteran 
to undergo a VA psychiatric 
examination, by a psychiatrist, at an 
appropriate medical facility. 

The veteran's entire claims file, to 
include a complete copy of this REMAND, 
must be provided to the physician 
designated to examine the veteran, and 
the examination report should reflect 
consideration of the veteran's 
documented medical history and 
assertions.  In rendering a 
determination as to whether the 
diagnostic criteria for PTSD are met, 
the examiner is instructed that only a 
specifically corroborated in-service 
stressful event(s) may be considered 
for the purpose of determining whether 
exposure to such in-service event has 
resulted in PTSD.  In this case, the 
only corroborated stressor involves the 
veteran's fellow service member, James 
Woods, who was wounded in action in May 
1969 while in Vietnam.  If a diagnosis 
of PTSD is deemed appropriate, the 
examiner must identify the specific 
stressor(s) underlying the diagnosis, 
and should comment upon the link 
between the current symptomatology and 
the veteran's verified stressor.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, in a 
typewritten report.

5.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
a copy(ies) of any notice(s) of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.  

6.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been 
accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken 
in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268, 
271 (1998).

7.  After completing the requested 
actions, and any additional 
notification or development deemed 
warranted, the RO should adjudicate the 
claim for service connection for PTSD, 
on the merits.  If the veteran fails to 
report to the examination scheduled in 
connection with the reopened claim, the 
RO must apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate the 
claim in light of all pertinent 
evidence and legal authority.

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (SSOC) 
that includes clear reasons and bases 
for all  determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


